Citation Nr: 1414361	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1980 to February 1987 and from February 1989 to December 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record. 

This matter was previously before the Board in March 2012, when it was remanded for further development.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As requested in the March 2012 remand, the Veteran underwent a VA examination in October 2012.  The VA examiner noted that the Veteran's claims file was reviewed.  The Veteran was diagnosed with depressive disorder, NOS.  The examiner stated that the Veteran had endorsed depression and anxiety symptoms since his reported assault during service.  He then opined that "considering no early history of mental health issues, it is more likely than not that the depression noted started during military service following the reported sexual trauma."  

However, the October 2012 VA examiner failed to comply with the March 2012 remand directives by not commenting on the Veteran's previous October 2009 VA examination.  The RO then requested an addendum opinion, and the October 2012 VA examiner provided an addendum in November 2012.  In that opinion, the examiner stated that following a further chart review, including the October 2009 VA examination report, it was determined that the Veteran's depression could not be conclusively linked to military service.  He went on to state that "although the Veteran self-reports depression like symptoms as early as 1982, given the lack of treatment records or any attempts by the Veteran to seek treatment for this diagnosis there is no conclusive evidence that depression began during military service."  The examiner also stated that there was no "concrete evidence that Veteran claimed depression secondary to sexual trauma during previous psychological assessments."

While the examiner appears to have changed his position as reflected in the November 2012 addendum opinion, he then relied on inaccurate facts when stating that there "was no concrete evidence that Veteran claimed depression secondary to sexual trauma during previous psychological assessments."  The record reflects that the Veteran has previously claimed that his psychiatric condition is due to sexual assault during service, including during an October 2011 VA psychological evaluation, where he was diagnosed with sexual abuse of an adult (victim).  As the examiner's opinion is based on inaccurate facts, it has no probative value, and must be considered inadequate for adjudication purposes.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993). 

Consequently, the Board finds that a remand is necessary to obtain a clarifying medical opinion.  The examiner is asked to clarify whether the October 2012 opinion or the November 2012 addendum opinion is his position, and provide a complete rationale based on an accurate history.  The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one).

As the claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a determination of exactly what disabilities are service-connected, and ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of service connection for an acquired psychiatric disorder is settled.  Harris v. Derwinski, 1 Vet. App. 180
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file and a copy of this remand to the VA examiner who performed the PTSD examination in October 2012 and provided the November 2012 addendum opinion, to provide a clarifying opinion as to the relationship of the Veteran's diagnosed depression to his military service. 

Based on a thorough review of the claims file, the examiner must provide an opinion as to whether the Veteran has a psychiatric disability that is at least as likely as not (meaning likelihood of at least 50 percent) related to service, including the Veteran's reported in-service sexual assault. 

The examiner must discuss both his October 2012 opinion and his November 2012 addendum opinion.  The examiner should complete a thorough review of the entire claims folder and this fact should be noted in the accompanying medical report.  The examiner should consider the evidence of record as well as the Veteran's lay statements, and provide a clear and complete rationale for any opinions.  If the examiner determines that another examination is necessary to determine the claim, such should be accomplished.  

If the October 2012 examiner is unavailable, then the Veteran should be provided with an additional examination with a physician of appropriate expertise. 

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

